Exhibit 10.7

 

AMENDMENT NUMBER THREE

TO

NONSTATUTORY STOCK OPTION AGREEMENT

(2008 Version)

 

This Amendment Number Three to Nonstatutory Stock Option Agreement (2008
Version) (“Amendment”), dated as of                           , 2011, is made by
and between DJO Global, Inc. (formerly, DJO Incorporated), a Delaware
corporation (the “Company”) and                                    (the
“Optionee”).

 

WHEREAS, the Company and Optionee have previously entered into that certain
Nonstatutory Stock Option Agreement (the “2008 Agreement”) under which the
Company granted Optionee an option to purchase shares of Common Stock on terms
and conditions set forth therein, and the Company and Optionee subsequently
entered into that certain Amendment Number One to Nonstatutory Stock Option
Agreement (“2008 Amendment Number One”) and that certain Amendment Number Two to
Nonstatutory Stock Option Agreement (“2008 Amendment Number Two”), each of which
amendments amended certain provisions of the 2008 Agreement (the 2008 Agreement,
as amended by the 2008 Amendment Number One and as further amended by the 2008
Amendment Number Two, is hereinafter called the “2008 Amended Agreement”);

 

WHEREAS, the Company and Optionee desire to reflect herein a further amendment
to the 2008 Amended Agreement approved by the Compensation Committee to modify
the performance requirements for the First Market Return Tranche and the Second
Market Return Tranche;

 

NOW, THEREFORE, the parties hereby agree as follows.  Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement.

 

1.              Amendment of Definition.

 

Section 1(l) “IRR” is hereby deleted in its entirety and the remaining
subsections of Section 1 are hereby renumbered accordingly.

 

2.              Amendment to First Market Return Tranche.  Section 4(b) of the
2008 Amended Agreement is hereby amended in its entirety to read as follows:

 

“(b)                     The Option Shares in the First Market Return Tranche
shall become vested and exercisable on such date, if any, prior to the
expiration of the term hereof, that each of the following two conditions is
satisfied:  (i) Blackstone shall have disposed of some or all of its holdings of
common stock in the Company; and (ii) Blackstone shall have realized a MOIC in
the Company of at least        times.

 

--------------------------------------------------------------------------------


 

3.                                      Amendment to Second Market Return
Tranche.  Section 4(c) of the 2008 Amended Agreement is hereby amended in its
entirety to read as follows:

 

“(c)     The Option Shares in the Second Market Return Tranche shall become
vested and exercisable on such date, if any, prior to the expiration of the term
hereof, that each of the following two conditions is satisfied:  (i) Blackstone
shall have disposed of some or all of its holdings of common stock in the
Company; and (ii) Blackstone shall have realized a MOIC in the Company of at
least        times.

 

4.                                      Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same agreement.

 

5.                                      Effect of Amendment.  Except as
specifically amended by this Amendment, the 2008 Amended Agreement remains in
force and unmodified and its terms and provisions, as amended hereby, remain in
full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Amendment, as of the day and year first above written.

 

 

 

DJO GLOBAL, INC.:

 

 

 

 

 

 

 

DONALD ROBERTS

 

Executive Vice President, General Counsel and Secretary

 

 

I hereby agree to be bound by the terms of the Plan, the 2008 Amended Agreement
as amended by this Amendment and the Stockholder’s Agreement.  I hereby further
agree that all the decisions and determinations of the Board or an officer of
the Company as provided in the 2008 Amended Agreement as amended by this
Amendment shall be final and binding.

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------